DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Status of Claims
Claims 1, 10, and 19 are currently amended. 
Claims 2-4, 11-13, and 20 were previously canceled. 
Claims 5, 8, 14, and 17 were previously presented. 
Claims 6-7, 9, 15-16 and 18 are originals.
Claims 21-21 are new. 
Claims 1, 5-10, 14-19, and 21-22 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Claim Objections
Claim 19 is objected to because of the following informality:  Claim 19 recites “thea product” it should read “the product”. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “comprises adjusting the product to product an adjusted product and producing the adjusted product” emphasis added, which renders the claim indefinite because the it is not understood what applicant intended by this limitation. 
Claim 22 recites the limitation “integrating the impact model with a CAD/CAM tool to product an integrated impact model and using the integrated impact model to estimate the cost-benefit of a design choice” emphasis added, which renders the claim indefinite because the it is not understood what applicant intended by this limitation. 
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 8 “Applicant respectfully submits that a computerized method for the claimed process for determining product design impact on stakeholders does not fall into any of the "enumerated sub-groupings." Id. 
In particular, the claimed process for determining product design impact on stakeholders is not a fundamental economic principle. It is not a commercial interaction. And it does not manage personal behavior or personal interactions between people. And because this grouping is "limited to activity that falls within the enumerated sub- groupings," the claims do not fall within this grouping. 
Accordingly, Applicant respectfully requests that the Section 101 rejections be withdraw”
The examiner respectfully disagrees.
The Examiner asserts that a computerized method is not sufficient to be eligible under 101. The present claims are automating a manual process. The additional elements in the claims identified by the Examiner are “wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders”, “receiving distributed sensor data from physical sensors comprising receiving impact data from sensor measurement infrastructure created by a regulatory authority and comprising receiving sensor data from centrally-controlled sensors and from self-reporting, autonomous sensors that push data to a database without the need for receipt of instructions from a source external to the sensor”, and “wherein determining at least a second physical impact comprises determining a crowd-sourced signal and wherein determining the crowd-sourced signal comprises applying natural language processing to social media data to determine a potential physical impact of the product”. These additional elements when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that is merely used as a tool to perform the recited abstract idea.
As a result, Applicant’s arguments in this regard are moot, and the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
  Kobylkin teaches “provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein the payment provider is equivalent to a stakeholder and training an advertisement response model using a training data set is equivalent to first impact data. See Absrtact. Further, Kobylkin teaches “receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein a specific response to an ad campaign indicates a specific stakeholder and specific impact and wherein  “updating the training data set based on the one or more responses” is equivalent to “determining a knowledge representation model template based at least in part on the first stakeholder, the first impact and the context”. See Abstract. Further, Kobylkin teaches “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses. The operations further include training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold” wherein receiving one or more responses corresponding to a run of the advertising campaign is equivalent to receiving distributed sensor data, wherein training an advertisement response model using resulting training data and repeating the operations as long as the accuracy value of the resulting model stays below the threshold is equivalent determining at least a second impact based at least in part on the impact model and the distributed sensor data, and wherein “receiving one or more responses corresponding to a run of the advertising campaign” is equivalent to crowed-sourced data. See Abstract. Further, Kobylkin teaches “The term usage may be country and/or language specific, and may be weighed differently based on the country/language. For example, a term D may be more important or prevalent to English websites in one country over another. However, as processing of the terms depends only on their occurrence, importance, and/or associated total payment volume/payment processes, the dictionary generated using the website data may be independent of word definitions and language semantics, and may also function in any language through processing of term appearance, importance, and/or merchant analytics” which is equivalent to applying natural language processing to social media data. See 0017
Reddy teaches “The ontology contains machine-interpretable and human readable definitions, called ontology instances, of basic concepts of the domain and the relations among these basic concepts. The ontology instances, in one example, may be created using a resource description framework (RDF)-web ontology language (OWL) schema. In one example, three types of ontologies, namely, material ontology, product and process ontologies, model ontology and the relationships between these ontologies are used. In one implementation, these ontologies are generalized in a manner as to be able to specify new processes, models, tools, etc.” emphasis added, wherein using RDF and OWL to determine relations among concepts which is equivalent to determining impact of a concept on another concept. See par. 0013. 
However, none of the cited documents disclose or suggest the limitations related to “comprising receiving impact data from sensor measurement infrastructure created by a regulatory authority and comprising receiving sensor data from centrally-controlled sensors and from self-reporting, autonomous sensors that push data to a database without the need for receipt of instructions from a source external to the sensor; and determining at least a second physical impact based at least in part on the impact model and the distributed sensor data” nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1, 5-10, 14-19, and 21-22 are therefore distinguished from the prior arts. 
As a result, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1, 5-10, 14-19, and 21-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1, 5-10, 14-19, and 21-22 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1, 5-10, 14-19, and 21-22 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of determining an impact model based at least in part on a knowledge representation model; receiving distributed sensor data; and determining at least a second impact based at least in part on the impact model and the distributed sensor data. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method comprising: receiving a knowledge representation model indicating at least a first stakeholder and a first physical impact of a product, wherein receiving a knowledge representation model comprises: receiving data indicating at least the first stakeholder, at least the first physical impact of the product and a context; and determining a knowledge representation model template based at least in part on the first stakeholder, the first physical impact of the product and the context; determining an impact model based at least in part on the knowledge representation model; and determining at least a second physical impact based at least in part on the impact model and the distributed sensor data”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for determining product design impact on stakeholders. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 10 and 19 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 10 and 19 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 5-9, 14-18, and 21-22 recite certain methods of organizing human activity because the claimed elements describe a process for determining product design impact on stakeholders. As a result, claims 5-9, 14-18, and 21-22 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not includeadditional elements that integrate the abstract idea into a practical application. Claim 1 include additional element that does not recite an abstract idea. The additional element in claim 1 include “wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders”, “receiving distributed sensor data from physical sensors comprising receiving impact data from sensor measurement infrastructure created by a regulatory authority and comprising receiving sensor data from centrally-controlled sensors and from self-reporting, autonomous sensors that push data to a database without the need for receipt of instructions from a source external to the sensor”, and “wherein determining at least a second physical impact comprises determining a crowd-sourced signal and wherein determining the crowd-sourced signal comprises applying natural language processing to social media data to determine a potential physical impact of the product”. When considered in view of the claim as a whole, the steps of “receiving” do not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 10 and 19 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “A system”, “one or more computers and one or more storage devices on which are stored instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 10 and 19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 5-9, 14-18, and 21-22 include additional elements beyond those elements described in the independent claims. The additional elements in the depending claims include “distributed data sensors” as in claims 5 and 14, “self-reporting system” as in claims 9 and 18, “integrating the impact model with a CAD/CAM tool to product an integrated impact model and using the integrated impact model to estimate the cost-benefit of a design choice” as in claim 22. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 5-9, 14-18, and 21-22 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional element in claim 1 include “wherein the impact model uses a resource description framework and web ontology language to represent relationships including impacts of a design choice on stakeholders”, “receiving distributed sensor data from physical sensors comprising receiving impact data from sensor measurement infrastructure created by a regulatory authority and comprising receiving sensor data from centrally-controlled sensors and from self-reporting, autonomous sensors that push data to a database without the need for receipt of instructions from a source external to the sensor”, and “wherein determining at least a second physical impact comprises determining a crowd-sourced signal and wherein determining the crowd-sourced signal comprises applying natural language processing to social media data to determine a potential physical impact of the product”. The steps of “receiving” do not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 10 and 19 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “A system”, “one or more computers and one or more storage devices on which are stored instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 10 and 19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 5-9, 14-18, and 21-22 include additional elements beyond those elements described in the independent claims. The additional elements in the depending claims include “distributed data sensors” as in claims 5 and 14, “self-reporting system” as in claims 9 and 18, “integrating the impact model with a CAD/CAM tool to product an integrated impact model and using the integrated impact model to estimate the cost-benefit of a design choice” as in claim 22. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 5-9, 14-18, and 21-22 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1, 5-10, 14-19, and 21-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623